Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Applicant should note the instant case has been transferred from Examiner Michael Meller in Art Unit 1655 to Examiner Jason DeVeau-Rosen in Art Unit 1662.

Claim Status
Claims 1-15 are pending. Claims 16-29 have been cancelled.

Election/Restrictions
Applicant's election without traverse of the invention of Group I, drawn to claims 1-15, and the election of the species of the CBDAS gene of claim 5 and the nucleotide position as recited in claim 7, in the reply filed on 13 September 2021 is acknowledged.
Claims 2-4, 6, 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species., there being no allowable generic or linking claim. Claims 1, 5, 7 and 10-15 are examined.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the plants as disclosed for Figure 3, 3A and 3B as described in the specification (e.g., 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because at page 12 Figure 5 is described twice.

Claim Objections
Claim 1 is objected to for failing to italicize “cannabis”. Claims 5 and 10-15 are objected to for the same reason as claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 7 and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
	The claim(s) recite(s) two judicial exceptions (JEs): (1) methods of “identifying” and “detecting” genetic variations associated with cannabinoid synthase genes which is an abstract idea; and (2) genetic variations which are naturally occurring DNA mutations to said genes.
	For example, van Bakel et al disclose that it was known that CBDAS contains naturally occurring genetic variations (2011, Genome Biology, 12:1-17; p. 9, col. 2, ¶ 2 and 3; see also p. 10, col. 1).
	These JEs are not integrated into a practical application because there are no additional elements that integrate them into a practical application (i.e., identifying and detecting is not a meaningful limitation as it is merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link the product of nature to general detection methods).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 7 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a method of identifying a Cannabis plant having a “high” THC content and/or “high” CBD content.
The specification discloses that the term “high THC content” refers to the content by weight of cannabinoid THC in an extract that has a preferable range and can encompass a plant that does not have any CBD content (p. 4, last ¶).
Thus, the metes and bounds of the claim are indefinite because the limitation “high” is relative terminology, especially in light of the state of the art with respect to Cannabis cannabinoids.
For example, plants considered to have high levels of CBD contain THC, which when found at levels greater than 0.3% categorizes the plant is illegal and thus could be considered to have a “high” THC content (e.g., see Schwabe et al, 2019, Journal of Cannabis Research, 1:1-16; p. 2, col. 1, ¶ 1 and last ¶ bridging col. 2).
The metes and bounds of the claim are also indefinite because it is unclear if identifying the high cannabinoid content requires detecting the genetic variation, or, if the detection of the genetic variation is unrelated to the cannabinoid content. If the latter is true (e.g., see instant specification p. 3 ¶ 2 and 3) then the metes and bounds appear to lack the requisite method steps for identifying the high cannabinoid content.
Finally, the metes and bounds of the method are indefinite because it is not clear how one would identify a plant with both high THC and CBD contents: each of these cannabinoids are derived from the same precursor CBGA such that the production of THC is at the expense of CBD or vice versa.
Claim 7 recites the limitation “within scaffold 39155 [genbank: AGQN01159678] as shown in SEQ ID NO: 8.
The metes and bounds are indefinite because it is not clear if the limitation “[genbank: AGQN01159678]” is intended to be part of the claim as parenthesis customarily are used.
Moreover, the metes and bounds of the claim are indefinite because it is not clear if the claim is directed to the genbank accession number of the particular SEQ ID NO: 8. or if the claim is directed to SEQ ID NO: 8.
Claim 12 recites the limitation a ration of more than about 1…preferably more than about 2: A broad range or limitation together with a narrow range or limitation that 
In the present instance, the claim recites the broad recitation more than about 2, and the claim also recites more than about 1 which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 13-15 present the same issue and are therefore rejected for the same reason as presented for claim 12.
Claims 5, 10 and 11 are rejected for depending upon a rejected base claim and for failing to remedy the issues of indefiniteness.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.	

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting a single nucleotide change at position 2957 in SEQ ID NO: 8, does not reasonably provide enablement for the methods as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
	Here the breadth of the claims is large: the methods encompass merely identifying a plant having high THC content without detecting a genetic variation. In other words, there is no nexus between identifying the THC content and detecting the genetic variation associated with the gene such that one could just identify a plant having a high THC content based on the phenotypic appearance of the plant (e.g., see Jin et al, 2021, HortScience, 56:481-490; see Abstract).
	Moreover, because the claims encompass detecting a genetic variation “associated’ with the CBDAS gene, one need not determine variation in the CBDAS gene itself, but can determine whether transcription factors having genetic variation that 
	Even if the claims were limited to genetic variation in CBDAS, they are still broad: the specification teaches that genetic variation is a change in DNA, RNA or protein, and that the function of the resulting protein that is expressed may or may not be affected (p. 5, last ¶).
	Thus, the claims encompass genetic variations in the structure of the gene that can either increase, decrease or not influence CBDAS functional activity and a resulting cannabinoid content.
	Here, the specification does not teach the particular variations/genetic structures that are detected and that affect CBDAS functional activity and, in turn, result in a high THC content. 
	This guidance is critical because even if CBDAS activity is completely abolished such that there is an increase in available CBGA precursor substrate for THCAS, the specification has not taught how genetic variations result in a range of THC contents/ratios as claimed.	
	For example, it seems likely that one of the processes causing the emergence of high THC strains is due to transcriptional alterations in cannabinoid pathway regulation as evidenced by the increased expression of a multitude of transcription factors in PK compared with Finola strains (van Bakel et al, 2011, Genome Biology, 12:1-17: p. 11, col. 2, ¶ 1).
	Additionally, Cannabis accessions show little genetic consistency: plant accessions with the same designation but from different suppliers did not show any et al, 2021, Frontiers in Genetics, 12:1-9; see p. 4, col. 2; see also p. 6, col. 2; see p. 7, col. 1, ¶ 1 and 2).
	Or, see Schawbe et al, which teaches that significant genetic differences within samples of the same strain were observed having the potential to lead to phenotypic differences and unexpected effects (2019, Journal of Cannabis Research, 1:1-16; see Abstract).
	Finally, evidence suggests that cannabinoid inheritance is genetically complex with THC and CBD expression profiles reliant on multiple linked loci in addition to environmental variation strongly influencing cannabinoid expression profiles (Campbell et al, 2020, Cannabis and Cannabis Research, 5:105-116; see p. 106, col. 1, last ¶ bridging col. 2). In fact, how absolute cannabinoid abundance is controlled by genetic factors still requires significant research (p. 111, col. 1, last ¶ bridging col. 2).
	Here, the specification teaches that various and specific stop codons yield high THC strains which would be expected based on the state of the art (p. 17, Table 2). However, based on the state of the art as noted supra, the skilled practitioner would not reasonably expect any conceivable and detected genetic variation in CBDAS to yield a high THC content as the art makes clear that there is not a direct correlation between CBDAS mutations and THC content.
	Therefore, in light of the breadth of the claims, the lack of guidance and working examples and the unpredictability regarding the state of the art, the skilled practitioner would be required to engage in a systematic screening process to practice the methods 

Claims 1, 5 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Instant claims 1, 5 and 10-15 are broadly drawn to methods that encompass merely identifying a plant having high THC content without detecting a genetic variation. In other words, there is no nexus between identifying the THC content and detecting the genetic variation associated with the gene such that one could just identify a plant having a high THC content based on the phenotypic appearance of the plant (e.g., see Jin et al see Abstract).
Moreover, because the claims encompass detecting a genetic variation “associated’ with the CBDAS gene, one need not determine variation in the CBDAS gene itself, but can determine whether transcription factors having genetic variation that are “associated” with the gene are present.
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the specification fails to describe, in fact, a representative number of species from the broad genus of genetic variations that are associated with the genes and the resulting cannabinoid contents.
	However, even if the claims were limited to genetic variation in CBDAS, they are still broad: the specification describes that genetic variation is a change in DNA, RNA or protein, and that the function of the resulting protein that is expressed may or may not be affected (p. 5, last ¶).
	Thus, the claims encompass genetic variations in the structure of the gene that can either increase, decrease or not influence CBDAS functional activity and a resulting cannabinoid content.
	Here, the specification fails to describe the particular variations/genetic structures that are detected and that affect CBDAS functional activity and, in turn, result in a high THC content. 
	This description is critical because even if CBDAS activity is completely abolished such that there is an increase in available CBGA precursor substrate for THCAS, the specification has not taught how genetic variations result in a range of THC contents/ratios as claimed.	
	For example, it seems likely that one of the processes causing the emergence of high THC strains is due to transcriptional alterations in cannabinoid pathway regulation et al, p. 11, col. 2, ¶ 1).
	Additionally, Cannabis accessions show little genetic consistency: plant accessions with the same designation but from different suppliers did not show any genetic clustering such that they were no more related than any two random accessions and that many plants expected to contain CBD did not and that even varieties supposedly low in THC were not (Johnson et al, 2021, see p. 4, col. 2; see also p. 6, col. 2; see p. 7, col. 1, ¶ 1 and 2).
	Or, see Schawbe et al, which describes that significant genetic differences within samples of the same strain were observed having the potential to lead to phenotypic differences and unexpected effects (see Abstract).
	Finally, evidence suggests that cannabinoid inheritance is genetically complex with THC and CBD expression profiles reliant on multiple linked loci in addition to environmental variation strongly influencing cannabinoid expression profiles (Campbell et al, p. 106, col. 1, last ¶ bridging col. 2). In fact, how absolute cannabinoid abundance is controlled by genetic factors still requires significant research (p. 111, col. 1, last ¶ bridging col. 2).
	Here, the specification describes that various and specific stop codons yield high THC strains which would be expected based on the state of the art (p. 17, Table 2). However, based on the state of the art as noted supra, the skilled practitioner would not be led to believe that any conceivable and detected genetic variation in CBDAS yields a high THC content as the art makes clear that there is not a direct correlation between CBDAS mutations and THC content.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Bakel et al (2011, Genome Biology, 12:1-17).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1, 5 and 10-15 are drawn to a method of identifying a Cannabis plant having high THC content and/or high CBD content wherein the method includes detecting a genetic variation associated with the THCAS gene and/or CBDAS gene, wherein the plant is Sativa or Indica and wherein the plant has various THC to CBD ratios.
	Van Bakel et al disclose the sequencing of both PK and Finola and that the difference in cannabinoid content between the two is the expression of THCA synthase 
	Moreover, van Bakel et al disclose that it was known in the art that in the PK strain non-functional CBDA synthase is selected eliminating substrate competition for CBGA and thus increase THCA production (p. 10; see also p. 11, ¶ 1).
	Therefore, a method of identifying a Cannabis plant having high THC content and/or high CBD content wherein the method includes detecting a genetic variation associated with the THCAS gene and/or CBDAS gene, wherein the plant is Sativa or Indica and wherein the plant has various THC to CBD ratios is anticipated by van Bakel et al.

Claim(s) 1, 5 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiblen et al (2105, New Phytologist, 208:1241-1250).
Claims 1, 5 and 10-15 are drawn to a method of identifying a Cannabis plant having high THC content and/or high CBD content wherein the method includes detecting a genetic variation associated with the THCAS gene and/or CBDAS gene, wherein the plant is Sativa or Indica and wherein the plant has various THC to CBD ratios.
Weiblen et al disclose molecular cloning and phylogenetic analysis of THCAS and CBDAS homologs in addition to genotyping, QTL mapping and gene expression assays associated genomic regions and loci with phenotypes to demonstrate that is variation at the CBDA synthase locus alone that accounts for the main difference 
Therefore, a method of identifying a Cannabis plant having high THC content and/or high CBD content wherein the method includes detecting a genetic variation associated with the THCAS gene and/or CBDAS gene, wherein the plant is Sativa or Indica and wherein the plant has various THC to CBD ratios is anticipated by Weibel et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiblen et al (2105, New Phytologist, 208:1241-1250).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Cannabis plant having high THC content and/or high CBD content wherein the method includes detecting a genetic variation associated with the THCAS gene and/or CBDAS gene and wherein the genetic variation is at position 2957 in the CBDAS gene within scaffold 39155 as shown in SEQ ID NO: 8.
Weiblen et al teach molecular cloning and phylogenetic analysis of THCAS and CBDAS homologs in addition to genotyping, QTL mapping and gene expression assays associated genomic regions and loci with phenotypes to demonstrate that is variation at the CBDA synthase locus alone that accounts for the main difference between marijuana and hemp (p. 1241, col. 2, last ¶ bridging col. 1; see also p. 1243; p. 1244, col. 1, penultimate and last ¶; see Table 1 for THC to CBS ratios).
Weiblen et al teach CBDAS having 99% sequence identity to SEQ ID NO: 8 of the instant invention in scaffold 39155 (see Attachment A; see also Figure 3).
Thus, while Weiblen does not teach the particularly claimed genetic variation, the issue is whether prior to the effective filing date of the instant invention one of ordinary skill in the art would have had a reasonable expectation of success detecting said variation and identifying it as being associated with a high THC content.
Here, one would have had a reasonable expectation of success in doing so because the gene sequence for CBDAS was known in the art, because the gene was known to have genetic variations, and because said variations were known to decrease functional activity providing more CBGA precursor as a substrate for THCAS for conversion to THC.
This is true because based on the state of the art, one of ordinary skill would merely screen for mutations in the CBDAS gene that abolish activity and increase THC content.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        


ATTACHMENT A

Alignment of Accession no. KJ469376 from Weiblen et al with SEQ ID NO: 8 of the instant invention 

KJ469376/c
LOCUS       KJ469376                1634 bp    DNA     linear   PLN 23-JUL-2015
DEFINITION  Cannabis sativa cultivar Skunk #1 cannabidiolic acid synthase
            (CBDA3) pseudogene, complete sequence.
ACCESSION   KJ469376
VERSION     KJ469376.1
KEYWORDS    .
SOURCE      Cannabis sativa
  ORGANISM  Cannabis sativa
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; rosids; fabids; Rosales; Cannabaceae; Cannabis.
REFERENCE   1  (bases 1 to 1634)
  AUTHORS   Weiblen,G.D., Wenger,J.P., Craft,K.J., ElSohly,M.A., Mehmedic,Z.,
            Treiber,E.L. and Marks,M.D.
  TITLE     Gene duplication and divergence affecting drug content in Cannabis
            sativa
  JOURNAL   New Phytol. (2015) In press
   PUBMED   26189495
  REMARK    Publication Status: Available-Online prior to print
REFERENCE   2  (bases 1 to 1634)
  AUTHORS   Weiblen,G.D., Wenger,J.P., Craft,K.J., ElSohly,M.A., Mehmedic,Z.,
            Treiber,E.L. and Marks,M.D.
  TITLE     Direct Submission
  JOURNAL   Submitted (19-FEB-2014) Department of Plant Biology, University of
            Minnesota, 1445 Gortner Avenue, Saint Paul, MN 55108, USA
COMMENT     ##Assembly-Data-START##
            Assembly Method       :: Sequencher v. 4.7
            Sequencing Technology :: Sanger dideoxy sequencing
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..1634
                     /organism="Cannabis sativa"
                     /mol_type="genomic DNA"
                     /cultivar="Skunk #1"
                     /isolation_source="marijuana"
                     /db_xref="taxon:3483"
     gene            1..1634
                     /gene="CBDA3"
                     /note="cannabidiolic acid synthase"
                     /pseudogene="unknown"

  Query Match             30.9%;  Score 1624.4;  DB 355;  Length 1634;
  Best Local Similarity   99.6%;  
  Matches 1628;  Conservative    0;  Mismatches    6;  Indels    0;  Gaps    0;

Qy       1824 TTAATGACGATGCGGTGGAAGAGGTGGGATGCTTTGTTCATTTCTAAAAAAATTATTGGG 1883
              ||||||||||||| ||||||||||||||||||||||||||||||||||||||||||||||
Db       1634 TTAATGACGATGCCGTGGAAGAGGTGGGATGCTTTGTTCATTTCTAAAAAAATTATTGGG 1575

Qy       1884 ATCAACCAGGGTTTTCACTTTTACTACCCTGTCAAAATTTTTACCAAAATACTTCTCACC 1943
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1574 ATCAACCAGGGTTTTCACTTTTACTACCCTGTCAAAATTTTTACCAAAATACTTCTCACC 1515

Qy       1944 CCAAATACTTTCTTGTGTGTAATTATTTGGACTCTTGGGATCATTTATTCCAGTATCAAG 2003

Db       1514 CCAAATACTTTCTTGTGTGTAATTATTTGGACTCTTGGGATCATTTATTCCAGTATCAAG 1455

Qy       2004 GTCTCTATAATTGAGATATGCCAATCTTGGATTTTAGGACACATAAGGAGTAATGAAGCT 2063
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1454 GTCTCTATAATTGAGATATGCCAATCTTGGATTTTAGGACACATAAGGAGTAATGAAGCT 1395

Qy       2064 ATAAACATTTCGAATCCAGTTTAGATGCTTTTTCGTTATCTTCGTGCTTCTCCCAGCTAC 2123
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1394 ATAAACATTTCGAATCCAGTTTAGATGCTTTTTCGTTATCTTCGTGCTTCTCCCAGCTAC 1335

Qy       2124 ATATGTACCATAATTCATACATGATTCCAGCTCAATGAGGGAATGGAATTGCTGATTCTG 2183
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1334 ATATGTACCATAATTCATACATGATTCCAGCTCAATGAGGGAATGGAATTGCTGATTCTG 1275

Qy       2184 AAATCTCATCCATTATACCACCGTAAGGGTACAACGCATACATCCCAGCTCCTTCATCTT 2243
              ||||||||||||||||||||||||||||||||||||||||||||||| ||||||||||||
Db       1274 AAATCTCATCCATTATACCACCGTAAGGGTACAACGCATACATCCCAACTCCTTCATCTT 1215

Qy       2244 CTTCATATAATTTTTCCAAAATTTTGACAAACGCAGATTCTGGAATTGGTTTCTTAACGT 2303
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1214 CTTCATATAATTTTTCCAAAATTTTGACAAACGCAGATTCTGGAATTGGTTTCTTAACGT 1155

Qy       2304 AGTCTAACTTAATCTTTAAAGAACCGTTCTGCCCAGCTGATCTATCAAGCAAAATTTCCT 2363
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1154 AGTCTAACTTAATCTTTAAAGAACCGTTCTGCCCAGCTGATCTATCAAGCAAAATTTCCT 1095

Qy       2364 TATTAAAATTATCAGTGCCGTAATTTACAACACCGCTATAAAAGATGATAATATCAATCT 2423
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1094 TATTAAAATTATCAGTGCCGTAATTTACAACACCGCTATAAAAGATGATAATATCAATCT 1035

Qy       2424 AGCTCAATTGTTTGCAATCTGTTTTTTTAATACCCAACTCAGGAAAACTCTTATTCATCA 2483
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1034 AGCTCAATTGTTTGCAATCTGTTTTTTTAATACCCAACTCAGGAAAACTCTTATTCATCA 975

Qy       2484 AGTCGACTAGACTATCCACTCCACCAAGGAAAACTGAAGAGAAGTAAGTGTGTATTGTTG 2543
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        974 AGTCGACTAGACTATCCACTCCACCAAGGAAAACTGAAGAGAAGTAAGTGTGTATTGTTG 915

Qy       2544 TCTTATTCTTCCCATGATTATTTGTAATATTCCTAGTTATGAAGTGAGTCATGAGTAATA 2603
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        914 TCTTATTCTTCCCATGATTATTTGTAATATTCCTAGTTATGAAGTGAGTCATGAGTAATA 855

Qy       2604 AATCTTTGTCATACTTGTAAGCAATATTTTGCCATTTGTTAACTCACTTGACAAGCTCAT 2663
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        854 AATCTTTGTCATACTTGTAAGCAATATTTTGCCATTTGTTAACTCACTTGACAAGCTCAT 795

Qy       2664 GTATCTCCATGATCTTTTTAACACTAAACATAGTAGACTTTGTTGGGACAGCAACCAGTC 2723
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        794 GTATCTCCATGATCTTTTTAACACTAAACATAGTAGACTTTGTTGGGACAGCAACCAGTC 735

Qy       2724 TAATTTTCCATGCTACAATGATTCCGAAGCTTTCTCCTCCACCACCACGTATAGCCCAAA 2783
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        734 TAATTTTCCATGCTACAATGATTCCGAAGCTTTCTCCTCCACCACCACGTATAGCCCAAA 675

Qy       2784 AGAGATCTTCCCCCATAGATTTTCGATCTAGCACTTTTGCATCAACGTTGACTAAGTGTG 2843
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        674 AGAGATCTTCCCCCATAGATTTTCGATCTAGCACTTTTGCATCAACGTTGACTAAGTGTG 615

Qy       2844 CATCAACGATATTATCAGCCGCGAGGCCATAATTTTGCATCAATGGTCCATATCCTCCTC 2903
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        614 CATCAACGATATTATCAGCCGCGAGGCCATAATTTTGCATCAATGGTCCATATCCTCCTC 555


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        554 CACCAAAGTGTCCAGCTGCGCTAACAGTAGGGCAATACCCAGCAGCCAAACTAAGATTCT 495

Qy       2964 CATTTTTCTCATTAACCCAATAATAAACTTCTCCAAGGGTAGCTCCGGCTTCAACCCTTG 3023
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        494 CATTTTTCTCATTAACCCAATAATAAACTTCTCCAAGGGTAGCTCCGGCTTCAACCCTTG 435

Qy       3024 CGATTTGGCTATGAACATCTATGTTGATTGAATGCATGTTTCTCAAGTCTACTATAACAA 3083
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        434 CGATTTGGCTATGAACATCTATGTTGATTGAATGCATGTTTCTCAAGTCTACTATAACAA 375

Qy       3084 ATGGGACTTGAGATATGTAGGACATGTCTTCAGAATCATGACCACCGCTTCGAGTTCGAA 3143
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        374 ATGGGACTTGAGATATGTAGGACATGTCTTCAGAATCATGACCACCGCTTCGAGTTCGAA 315

Qy       3144 TTTGCAAACCAATTTTCTTGGACATAGAATAGTGCCTTGGATATGAGAGACATGTGAAGG 3203
              ||||||||||||||||||||||||||||||||||||||||||||||||||||| ||||||
Db        314 TTTGCAAACCAATTTTCTTGGACATAGAATAGTGCCTTGGATATGAGAGACATATGAAGG 255

Qy       3204 AGTGACGATAACAAGTAGTTTTGGGGTTGTGTTAGAGGTGAATCTAAGATTGTGTATTGT 3263
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        254 AGTGACGATAACAAGTAGTTTTGGGGTTGTGTTAGAGGTGAATCTAAGATTGTGTATTGT 195

Qy       3264 CGAATTTTGGACAGGCATATACAATTGGTTGTTTTGGGTGTAAGTTTTAGATTTGTTACA 3323
               |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        194 TGAATTTTGGACAGGCATATACAATTGGTTGTTTTGGGTGTAAGTTTTAGATTTGTTACA 135

Qy       3324 TTGGTGGGAATATATTGCGAGAAGCATTTAAGGAAGTTTTCTCGAGGATTAGCAATTGAA 3383
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        134 TTGGTGGGAATATATTGCGAGAAGCATTTAAGGAAGTTTTCTCGAGGATTAGCAATTGAA 75

Qy       3384 GTTTGGATATTGAATGAGAGAAAGAAAAATATTATCTTGCAAACAAACCAAAAGGAGAAT 3443
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||| ||||
Db         74 GTTTGGATATTGAATGAGAGAAAGAAAAATATTATCTTGCAAACAAACCAAAAGGGGAAT 15

Qy       3444 GTTGAGTACTTCAT 3457
              |||||| |||||||
Db         14 GTTGAGCACTTCAT 1